Citation Nr: 1421533	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for degenerative joint disease, degenerative disc disease, and herniated nucleus pulpous of the lumbar spine (low back disability).

2. Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right elbow (right elbow disability).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to September 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded this case in June 2011, and it now returns for review.

Entitlement to a TDIU has been raised by the evidence of record.  Since entitlement to a TDIU is part of the Veteran's increased rating claims, the Board will assume jurisdiction over it.  It is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for drowsiness, dizziness, and aggressiveness secondary to medication taken for a service-connected low back disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1. The Veteran's low back disability is manifested by limitation of flexion to, at worst, 65 degrees with pain; complaints of spasm, tenderness, and pain; without additional functional loss due to pain, weakness, lack of endurance, or incoordination; and without evidence of incapacitating episodes

2. The Veteran's right elbow disability is manifested by pain with objective findings of limitation of motion, with flexion to 115 degrees and extension to 20 degrees, but no additional limitation of motion after repetitive motion.


CONCLUSION OF LAW

1. The criteria for a disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2. The criteria for a disability rating greater than 10 percent for right elbow disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations in October 2007 and August 2011.  The Veteran has not reported that his low back or right elbow disabilities have worsened since the date of the most recent examination.  Thus, a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO provided the examinations and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The appellant was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2013).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's right elbow disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to arthritis due to trauma.  This code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5206, flexion of the major forearm limited to 110 degrees is assigned a noncompensable rating, flexion limited to 100 degrees warrants a 10 percent rating, and flexion limited to 90 degrees is assigned a 20 percent rating.  The next higher rating of 30 percent requires flexion of the major forearm limited to 70 degrees.  Higher ratings of 40 and 50 percent are also available for more limited degrees of flexion of the major forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the major forearm will be assigned a minimum compensable rating of 10 percent where extension is limited to 45 degrees or to 60 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension of the major forearm.  38 C.F.R. § 4.71.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

III. Low Back Disability

The Veteran's low back disability is currently rated under Diagnostic Code 5243 for intervertebral disc syndrome.

At an October 2007 VA examination, the Veteran reported chronic low back pain that was aggravated by prolonged standing, lifting, and bending.  He said he had three epidurals in the past 12 months with minimal benefit and reported taking prescription pain medication which helped minimally.  He denied radiculopathy, focal neurologic deficit, and additional weakness or restricted range of motion with flareups.  He stated he used crutches intermittently during flareups, and denied using a back brace on a daily basis.  He also said he had not been incapacitated in the previous 12 months due to his back.

Upon examination, the Veteran had a slow, deliberate, normal gait.  He had spasm and tenderness in the lower lumbar spine.  Range of motion measurements of the lumbar spine were forward flexion to 70 degrees with pain at 40 degrees, extension to 5 degrees with pain at 0 degrees, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 45 degrees with pain.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing.  The examiner made a diagnosis of residuals of a lumbar spine injury with degenerative joint disease, degenerative disc disease, and herniated nucleus pulposus.

At an August 2011 VA examination, the Veteran said he still received epidurals and took prescription pain medication.  He denied any bowel or bladder complaints.  He reported stiffness, fatigue, spasm, weakness, and leg pain, but not any parasthesias.

The examiner noted he was able to get in and out of a chair and walked with a normal gait.  Range of motion measurements of his lumbar spine were forward flexion to 65 degrees with pain at the end, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  He performed three repetitions with no evidence of loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner reported he believed there was a component of symptom amplification and self-limitation during the examination.  He stated the Veteran could walk unaided and was not unsteady; had no history of falls; and no history of ankylosis, prosthesis, or neoplasm.  He made a diagnosis of chronic lumbar sprain with history of left-sided sciatica.

A review of the record shows the Veteran receives treatment at the VA Medical Center for various disabilities, to include for his low back disability.  However, there is no indication from his VA treatment notes that his treatment differs from that described, that his low back disability is worse than shown at his examinations, or that he has experienced incapacitating episodes due to his back.  During an August 2010 hearing, he testified to inability to stand longer than 20 minutes, and burning and tingling in his legs, but he denied any bladder or bowel problems.  His stepfather and mother also submitted statements as to his pain and treatment.

The Board finds the Veteran is not entitled to a rating higher than 10 percent for his low back disability.  At no time has he had forward flexion to less than 65 degrees, and he was able to complete three repetitions without evidence of loss of motion for any reason.  Therefore, the symptoms of his low back disability more closely approximate those contemplated by the 10 percent disability rating for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a higher disability rating; however, there is no indication that the Veteran has ankylosis of the thoracolumbar spine, or the entire spine.  The Board notes that the additional limitations the Veteran experiences due to pain, weakness, and fatigability were accounted for by the VA examiners and have been considered by the Board.  38 C.F.R. § 4.40, 4.45.  There is no other evidence showing the Veteran has more limitation of motion than that found at his VA examinations.  Thus, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of his low back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes, which is what the Veteran was previously rated under.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating he experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, while the Veteran testified to burning and tingling in his legs, he denied radiculopathy, focal neurologic deficit, and parasthesias during his VA examinations, nor did the examiners note evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for neurological impairment is not warranted for any portion of the rating period on appeal.

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of the low back disability, nor the statements of his stepfather and mother.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report his current symptomatology.  But with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the VA examination reports.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Therefore, the Board has considered the Veteran and his family's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.

Consideration has been given to assigning a staged rating; however, the disability has not warranted a higher schedular rating at any time.  Hart, 21 Vet. App. 505.

Resolving reasonable doubt, the Board finds that a 10 percent rating is warranted for a low back disability for the period on appeal, but the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Right Elbow Disability

The Veteran's right elbow disability is currently rated under Diagnostic Code 5010 for traumatic arthritis.

At an October 2007 VA examination, the Veteran reported activity-related pain; infrequent locking of the elbow without swelling or giving way; and intermittent flareups, mainly with heavy lifting activities or from sleeping on his elbow.  He denied additional weakness or restricted range of motion with flareups.  He stated he did not have full extension of his elbow, but denied being incapacitated in the past 12 months due to his elbow disability. 

Upon physical examination, his right elbow was normal, with no redness, swelling, heat, or tenderness to palpitation.  Range of motion measurements were flexion to 120 degrees with pain, extension to 20 degrees with pain, supination to 80 degrees with pain, and pronation to 90 degrees with no evidence of pain.  He performed three repetitions with no additional weakness, fatigability, discoordination, restricted range of motion, or functional impairment.  The examiner made a diagnosis of residuals of right elbow injury with degenerative joint disease.

At an August 2011 VA examination, the Veteran reported pain on the tip of the olecranon.  He said he used a sling occasionally and lidocaine cream for pain.

On examination, his right elbow again appeared normal, but with some tenderness over the olecranon.  His range of motion measurements were flexion to 115 degrees and extension to 20 degrees, with complaints of pain throughout; supination to 70 degrees; and pronation to 90 degrees.  He had no motor defects or reflex problems.  The examiner noted the Veteran groaned throughout the examination and "complained bitterly" of even the slightest palpitation to the olecranon area.  He made a diagnosis of history of contusion of the right elbow.

The record shows the Veteran does not receive continuous treatment at the VA Medical Center for his right elbow.  During his August 2010 hearing, the Veteran testified to experiencing sharp pain and essentially no longer using his right arm.

The Board finds that the Veteran is not entitled to a rating higher than 10 percent for his right elbow disability at any time during the pendency of the appeal.  The evidence of record throughout the appellate period demonstrates complaints of pain with objective findings of limitation of motion with flexion to 115 degrees at worst and extension to 20 degrees at worst, but no additional limitation of motion after repetitive motion.  He has not shown flexion limited to 90 degrees or extension limited to 75 degrees, so as to warrant a higher disability rating under Diagnostic Codes 5206 or 5207.  38 C.F.R. § 4.71a.

Range of motion findings after repetition on both VA examinations indicated no change in degrees in flexion or extension.  Thus, the record does not reflect any additional limitation of motion and the VA examinations do not show any other limitation of function of the elbow at any time during the pendency of the appeal.

The Board also notes that, absent degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, which is not the case here as the Veteran's right elbow disability consists of only one joint/joint group, a higher disability rating is not warranted under Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The Board has also considered whether to apply other diagnostic codes.  However, as the Veteran's right elbow disability does not reflect findings of ankylosis, forearm flexion limited to 100 degrees and extension limited to 45 degrees, impairment of flail joint or joint fracture, impairment of the radius or ulna or supination or pronation impairment at any time during the pendency of the appeal, Diagnostic Codes 5205, 5208, 5209, 5210, 5211, 5212 and 5213 do not apply.  38 C.F.R. § 4.71a.

Even considering the Veteran's subjective complaints, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support a higher evaluation at any time.  The VA examiners identified pain during range of motion testing, but did not indicate that there was additional decreased motion of the right elbow based on painful motion and such was not demonstrated by range of motion findings.  Although the evidence does show the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca, 8 Vet. App. at 204-7.

Consideration has been given to assigning a staged rating; however, the disability has not warranted a higher schedular rating at any time.  Hart, 21 Vet. App. 505.

Resolving reasonable doubt, the Board finds that a 10 percent rating is warranted for the right elbow disability for the period on appeal, but the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

V. Extrashedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back and right elbow disabilities-namely, chronic low back pain aggravated by prolonged standing, lifting, and bending, and symptoms of spasm, fatigue, and weakness, as well as right elbow pain, especially on the olecranon, during heavy lifting activities or after sleeping on his elbow, resulting in less use of the arm.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a rating greater than 10 percent for a low back disability is denied.

Entitlement to a rating greater than 10 percent for a right elbow disability is denied.


REMAND

A claim for a TDIU was raised by the record.  Although a claim for a TDIU was previously denied in March 2008, the claim must again be developed, so the Veteran should receive proper notice and any necessary examinations on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice explaining how to substantiate a claim for TDIU.

2.  Then, schedule all necessary VA examinations to address any functional impairment caused by the Veteran's service-connected disabilities-low back disability, right elbow disability, bilateral hearing loss, and tinnitus.

The opinion(s) should take into consideration the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA physician(s) should state so and explain why it would be speculative to respond.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


